ORDER

PER CURIAM
Searl Dunn (“Movant”) appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant contends the motion court clearly erred in denying his motion without an evidentiary hearing because his trial counsel was ineffective for failing to request that the court instruct the jury on the issue of entrapment.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).